Citation Nr: 1142701	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to February 1989 and from November 1990 to May 1991.  He was awarded the Combat Action Ribbon.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for PTSD, with a 30 percent rating assigned, effective November 19, 2007.  Notice of this rating decision was sent in June 2008 by the Boston, Massachusetts RO, which maintains jurisdiction in this case.  

The Veteran provided testimony before the undersigned at a hearing at the RO in August 2011.  A transcript is of record.  

In August 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran reported treatment for PTSD at the VA Community Based Outpatient Clinic in Springfield, Massachusetts with a physician identified as Dr. Mueller.  He also stated that he began to see counselors at The Vet Center in Springfield in January 2007.  

The claims file does not contain any treatment records from the VA outpatient clinic and only one record dated in January 2008 from The Vet Center.

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees, including VA medical personnel.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As this evidence is relevant to the Veteran's claim, all other relevant records in VA's possession must be obtained.  As the Veteran has provided more specific information regarding continued treatment at The Vet Center, an additional attempt should be made to obtain those records.  

The Veteran also testified that his PTSD symptoms had worsened since his last VA examination in January 2008.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to determine the current severity of service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's psychiatric treatment and therapy at the Springfield Vet Center since January 2007 and at the Springfield VA Community Based Outpatient Clinic at any time.  

2.  Once all relevant evidence has been obtained and associated with the claims folder, afford the Veteran a VA examination to evaluate the current severity of PTSD.  The claims folder must be made available to the examiner and review of the record must be noted in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning, apart from that attributable to non-service connected disabilities.  

If it is not possible to distinguish the service connected from non-service connected symptomatology the examiner should so state.

3.  The AOJ should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


